NO. 12-10-00016-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

QUILLON AKMON BROWN,                                   §         APPEAL FROM THE 7TH
APPELLANT

V.                                                     §         JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §         SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant and
by his counsel. No decision having been delivered by this court, the motion is granted, and the
appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered May 19, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)